DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0098963, referred to herein as “Kim”) in view of Oh et al. (KR 10-1346709, referred to herein as “Oh”).

Regarding claim 1, Kim discloses: A display apparatus comprising: 
a display (Kim: Fig. 1, disclosing a display); 
a communication interface configured to communicate with a user terminal (Kim: Fig. 2, paragraphs [0057] and [0058], disclosing a device interface to transmit and receive data with a connected external device—e.g., such as a computer); and 
a controller (Kim: Fig. 2, paragraph [0056], disclosing a controller to control image display) configured to: 
generate a multi-view image including a plurality of contents by performing an image quality improvement process based on source image signals received from a plurality of sources (Kim: paragraph [0162], disclosing multi-image display input; paragraph [0165], disclosing that the images may be associated with a plurality of sources; Fig. 8, paragraph [0179], disclosing that average brightness may be calculated for each source image and a controller may perform clipping on a brightness level of the multiple images—e.g., thus performing an image quality improvement based on the source image signals), and control the multi-view image to be displayed on the display (Kim: paragraph [0166], disclosing that the images may be merged for display together as a single image), 
wherein the controller is further configured to: 
control the communication interface so that an image signal of the multi-view image is transmitted (Kim: paragraphs [0137] and [0138], disclosing output of the image signal)…, and 
based on a selection of at least one of the plurality of contents (Kim: paragraphs [0125] and [0126], disclosing user selection of display areas), control the communication interface so that an image signal of a part of the multi-view image corresponding to the at least one of the plurality of contents is transmitted (Kim: paragraphs [0137] and [0138], disclosing output of an image signal based on the user input)… 
Kim does not explicitly disclose the image signal transmitted to the user terminal.
However, Oh discloses the image signal transmitted to the user terminal (Oh: paragraphs [0022] and [0023], disclosing transmission of multi-view content to a subscriber terminal; paragraph [0088], disclosing that the subscriber terminal may include a user device—such as a smart phone or digital TV).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the user terminal of Oh in the display apparatus of Kim.
One would have been motivated to modify Kim in this manner in order to better integrate a plurality of broadcast channels for use with IPTV and set-top box applications to enhance user convenience (Oh: paragraphs [0004] through [0015]).

	Regarding claim 2, Kim and Oh disclose: The display apparatus according to claim 1, wherein the controller comprises: an image quality controller configured to perform the image quality improvement process of the source image signals (Kim: Fig. 2, paragraph [0056], disclosing a controller to control image processing; Fig. 8, paragraph [0179], disclosing that average brightness may be calculated for each source image ; a size controller configured to determine a resolution and size of the at least some of images included in the multi-view image (Kim: Fig. 2, paragraph [0056], disclosing a controller to control image processing; paragraphs [0171], [0177] and [0178], disclosing determination of size and resolution associated with the multi-view images); a frame controller configured to change a frame rate of the multi-view image (Kim: Fig. 2, paragraph [0056], disclosing a controller to control image processing; paragraphs [0108] and [0250], disclosing control of frame rate); and a screen selector configured to select the part of the multi-view image based on a user command (Kim: Fig. 2, paragraph [0056], disclosing a controller to control image processing; paragraphs [0125] and [0126], disclosing user selection of display areas).

	Regarding claim 3, Kim and Oh disclose: The display apparatus according to claim 2, wherein the image quality controller is configured to perform the image quality improvement process based on an analysis of the source image signals (Kim: Fig. 8, paragraph [0179], disclosing that average brightness may be calculated for each source image and a controller may perform clipping on a brightness level of the multiple images—e.g., thus performing an image quality improvement based on analysis of the source image signals).

	Regarding claim 4, Kim and Oh disclose: The display apparatus according to claim 1, wherein the controller is configured to form a constant multi-view image signal based on the source image signals (Kim: paragraph [0166], disclosing that the images may be merged for display together as a single image), and to transmit the image signal of the part of the multi-view image or the constant multi-view image signal to the user terminal based on a user command (Kim: paragraphs [0137] and [0138], disclosing output of the image signal; Oh: paragraphs [0022] and [0023], disclosing transmission of multi-view content to a .
	The motivation for combining Kim and Oh has been discussed in connection with claim 1, above.

	Regarding claim 5, Kim and Oh disclose: The display apparatus according to claim 1, wherein the controller is configured to form the image signal of the part of the multi-view image by performing encoding with a capacity suitable for transmission for the user terminal (Oh: paragraph [0081], disclosing that the multi-view image is encoded for transmission).
	The motivation for combining Kim and Oh has been discussed in connection with claim 1, above.

	Regarding claim 6, Kim and Oh disclose: The display apparatus according to claim 5, wherein the user terminal is configured to decode the received image signal of the part of the multi-view image into a decoded signal corresponding to the user terminal and output the decoded signal to the user terminal (Oh: paragraph [0081], disclosing that the multi-view image is encoded for transmission; Kim: paragraphs [0107] and [0108], disclosing decoding of the encoded video signal for display).
	The motivation for combining Kim and Oh has been discussed in connection with claim 1, above.

	Regarding claim 8, Kim and Oh disclose: The display apparatus according to claim 1, wherein the controller is configured to transmit the image signal of the part of the multi-view image corresponding to an image in which the part of the multi-view image of a plurality of regions selected by a user is arranged in a predetermined array to the user terminal (Kim: paragraph [0166], disclosing that the images may be merged for display together as a single image; Oh: paragraphs [0022] and [0023], disclosing transmission of multi-view content to a subscriber terminal; paragraph [0088], disclosing that the subscriber terminal may include a user device—such as a smart phone or digital TV).
	The motivation for combining Kim and Oh has been discussed in connection with claim 1, above.

	Regarding claim 9, Kim and Oh disclose: The display apparatus according to claim 7, wherein the controller is configured to change the part of the multi-view image based on a user command (Kim: paragraphs [0264] through [0266], disclosing changing part of the multi-view image based on user input).

	Regarding claim 10, Kim and Oh disclose: The display apparatus according to claim 1, wherein the controller is configured to form the multi-view image so that the image output to the user terminal is included in the multi-view image (Kim: paragraph [0166], disclosing that the images may be merged for display together as a single image; Oh: paragraphs [0022] and [0023], disclosing transmission of multi-view content to a subscriber terminal).
	The motivation for combining Kim and Oh has been discussed in connection with claim 1, above.

Regarding claim 11, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same premise.

Regarding claim 12, the claim recites analogous limitations to claim 2, above, and is therefore rejected on the same premise.

Regarding claim 13, the claim recites analogous limitations to claim 3, above, and is therefore rejected on the same premise.

Regarding claim 14, the claim recites analogous limitations to claim 4, above, and is therefore rejected on the same premise.

Regarding claim 15, the claim recites analogous limitations to claim 5, above, and is therefore rejected on the same premise.

Regarding claim 16, the claim recites analogous limitations to claim 6, above, and is therefore rejected on the same premise.

Regarding claim 18, the claim recites analogous limitations to claim 8, above, and is therefore rejected on the same premise.

Regarding claim 19, the claim recites analogous limitations to claim 9, above, and is therefore rejected on the same premise.

Regarding claim 20, the claim recites analogous limitations to claim 10, above, and is therefore rejected on the same premise.

Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571)270-5009. The examiner can normally be reached M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484